Citation Nr: 1812744	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-34 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for chronic obstructive pulmonary disorder (COPD).

2. Entitlement to service connection for COPD, to include as secondary to service-connected diabetes mellitus type II.

3. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Appellant is the surviving spouse of a Veteran who served on active duty from January 1962 to October 1965.  The Veteran died March 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction of this claim below resides with the VA Regional Office (RO) in Phoenix, Arizona.

The Appellant testified via video conference at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2017.  A transcript of the hearing is associated with the claims file.  At July 2017 Board hearing, the Appellant requested and was granted a 90-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2017).  No additional evidence has been added to the record.  However, the Board notes that in an October 2017 statement, the Appellant indicated she was attempting to obtain additional evidence relevant to the issues in this appeal and requested additional time to hold the record open.  As described below, the Appellant will have the opportunity to submit the additional evidence she is seeking as a result of this decision and remand.

The issues of entitlement to service connection for COPD and entitlement to service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for COPD was denied in an unappealed March 2008 rating decision.

2. Additional evidence received since the March 2008 rating decision is new and material, in that it is not cumulative or redundant of the evidence of record at the time of the March 2008 decision and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The March 2008 rating decision that denied service connection for COPD is final and binding.  38 U.S.C. § 7105 (2012): 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the issue of service connection for COPD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As the Board's decision to grant the Appellant's petition to reopen the claim for service connection for COPD is completely favorable, no further action is required to comply with the duties to notify and assist in the matter. The Board, however, is remanding the underlying service connection claim for additional development, rather than immediately readjudicating it on the merits.

II. Reopening of the Claim on the Basis of New and Material Evidence

As an initial matter, the Board notes it has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Entitlement to service connection for COPD was originally denied in a March 2008 rating decision of the RO in Phoenix, Arizona.  The Veteran neither submitted additional evidence nor a notice of disagreement within a year of this decision; therefore it is final and binding based on the evidence of record at that time.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), (b), 3.156(a), (b), 3.160(d), 20.1103.

The Veteran died in March 2011 while his petition to reopen his claim for service connection for COPD was pending.  The Appellant, his surviving spouse, subsequently sought service connection for the cause of the Veteran's death and appropriately substituted for the Veteran in the pending petition to reopen the claim for service connection for COPD.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 U.S.C.A. § 3.156(a).  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative with or redundant of evidence already of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003);  Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Here, the evidence received since the March 2008 decision includes the testimony of the Appellant and arguments put forward by the Appellant's representative at the July 2017 hearing in which it is asserted that the Veteran's COPD was secondary to the Veteran's service-connected diabetes mellitus.  This is a theory that the record reflects was not advanced or developed when this matter was previously decided in 2008, and the Board finds that, in conjunction with VA assistance, there is a reasonable possibility that service connection may be substantiated on this basis.  Shade, 24 Vet. App. at 117-18.  To this extent only, this appeal is granted subject to the further development of this claim on remand.


ORDER

The appeal to reopen the claim for service connection for COPD is granted.


REMAND

The Board finds that an additional remand is required before the other claims can be adjudicated.

With regard to the claim for service connection for COPD secondary to diabetes, the Board finds that an opinion is necessary as to whether the Veteran's COPD was caused or aggravated by his service-connected diabetes mellitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for the cause of the Veteran's death, the Veteran's death certificate documents that the Veteran's death was due to the conditions of his lungs after he underwent a double lung transplant as treatment for COPD.  Consequently, a decision regarding service connection for the cause of the Veteran's death cannot be rendered until a determination as to whether the Veteran's COPD was secondary to his service-connected diabetes.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Additionally, as noted in the Introduction, the Appellant has indicated that she is attempting to obtain additional evidence to establish that the Veteran's cause of death was also due, in part, to his service-connected diabetes mellitus.  As this claim is now being remanded, she should be provided an opportunity to submit this additional evidence.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Appellant with a reasonable amount of time to submit any additional evidence pertinent to her claims.  In particular, in an October 2017 statement, she indicated she was seeking an amendment to the Veteran's death certificate.

2. Arrange for an opinion from an appropriate examiner as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's COPD was caused or aggravated (worsened to any extent) by the Veteran's service-connected diabetes mellitus.  The examiner should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Appellant and her representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


